Exhibit 10.4(f)
[FHN LOGO]
NOTICE OF GRANT
Performance Stock Units
[Name of recipient]
You have been granted Performance Stock Units (PSUs) of First Horizon National
Corporation as follows:

             
Date of Grant:
  March 5, 2009   Governing Plan:   2003 Equity Compensation Plan
Number of PSUs Granted*:
      Performance Periods:   2009, 2010, 2011, 2012 Vesting Dates of PSUs*:  
50% of shares on each of March 5, 2012 and 2013, in each case subject to delay
or forfeiture if performance goals are not met as provided in this Notice


 

*   Award is subject to size, vesting, & other limitations mandated in
connection with the Troubled Asset Relief Program, to the extent applicable.
Those limitations may cause a reduction or cancellation of this award, a
lengthening of vesting periods, and other adverse effects.

     Your PSU award recognizes your leadership and performance within the
organization. This PSU award is granted under the Governing Plan specified
above, and is governed by the terms and conditions of that Plan and by policies,
practices, and procedures (“Procedures”) of the Compensation Committee (that
administers the Plan) that are in effect from time to time during the
performance and vesting periods.
      PSUs are not shares of stock and are not transferable. Each PSU that vests
will result in one share of FHNC common stock being issued to you, subject to
withholding for taxes. Subject to provisions of the Governing Plan, the
Committee may choose to pay all or a portion of vested PSUs in cash, based on
the fair market value of vested shares on the vesting date.
      PSUs that have not been forfeited prior to the vesting date will be paid
based on the extent to which the performance goals set forth below are achieved.
The performance goal for the PSUs will be achieved if FHNC achieves diluted
normalized-provision pre-tax earnings per share (NPEPS) of $___ for at least one
of the fiscal years 2009, 2010, 2011, or 2012; however, if the performance goal
is achieved only for the year 2012 then none of the PSUs shall vest prior to the
fourth anniversary of the grant date. The Committee will make appropriate
adjustments of accounting numbers so that results are comparable across periods
and will make final determinations of performance achievement, all as provided
or permitted in Committee resolutions and the Governing Plan. For each year
NPEPS will be calculated by replacing actual provision expense with “normal”
provision, as determined by the Committee. Adjustments will be made in measuring
NPEPS using the specific factors approved by the Committee for determining 2009
annual cash bonus awards under FHNC’s 2002 Management Incentive Plan. PSUs that
do not vest as a result of a failure to achieve performance goals as determined
by the Committee automatically are forfeited.
      This PSU award also is subject to possible reduction or forfeiture in
advance of vesting in accordance with the Governing Plan and the Committee’s
Procedures. As of the date of grant, those Procedures provide (among other
things) that: (a) forfeiture generally will occur immediately upon termination
of employment — you must remain continuously employed by FHNC or one of its
subsidiaries through the close of business on the applicable vesting date; but
(b) if your termination of employment occurs because of your death, permanent
disability, or normal or approved retirement, the PSUs will be partially
forfeited in proportion to the part of the performance period (the four-year
overall period) during which you are not employed, as determined by the
Committee. The reduced PSUs will vest or not vest based on achievement of
performance goals over the entire performance period. Normal retirement occurs
if you retire under our pension plan at or after age 65; early retirement does
not qualify as ‘normal’ unless the Committee expressly approves normal
retirement treatment for this award.
      Your PSUs will accrue cash dividend equivalents, to the extent cash
dividends are paid on common shares prior to vesting. From the grant date until
the vesting date, dividend equivalents accumulate (without interest) as if each
PSU were an outstanding share. To the extent that PSUs vest, the accumulated
dividend equivalents associated with vested PSUs will be paid in cash at vesting
or in the next payroll cycle. Dividend equivalents associated with forfeited
PSUs likewise are forfeited. Stock splits and stock dividends will result in a
proportionate adjustment to the number of PSUs as provided in the Plan.
      Vesting is a taxable event for you. Your withholding and other taxes will
depend upon FHNC’s stock value on the vesting date and the amount of dividend
equivalents paid to you. As of the date of grant, the Committee’s Procedures
provide that FHNC will withhold shares and cash at vesting in the amount
necessary to cover your required withholding taxes; however, the Procedures may
be changed at any time. You are not permitted to make any election in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended, to include
in your gross income for federal income tax purposes the value of the PSUs this
year. If you make a Section 83(b) election, it will result in the forfeiture of
your PSUs. FHNC reserves the right to defer payment of PSUs if that payment
would result in a loss of tax deductibility.
Questions about your PSU grant?
     Important information concerning the Governing Plan and this PSU award is
contained in a prospectus. Copies of the current prospectus (including all
applicable supplements) are delivered separately, and you may request a copy of
the Plan or prospectus at any time. If you have questions about your PSU grant
or need a copy of the Governing Plan, the related prospectus, or the Committee’s
current administrative procedures, contact Fidelity Investment’s Executive
Relationship Officer at 800-823-0217 x511. For all your personal stock incentive
information, you may view your award and other information on Fidelity’s website
at www.NetBenefits.com.
[Managing Your Money logo]

